Duggan, J.,
with whom
Dalianis, J., joins, concurring specially.
Although we concur in the result, we write specially because we would affirm the decision of the trial court on different grounds. Chief Justice Broderick affirms the decision of the trial court because the variance was not within the spirit of the ordinance. While, as the Chief Justice explains, we need only find that the trial court did not err concerning at least one of the five factors for granting a variance, we believe that the trial court should be affirmed based on its finding that Bacon failed to demonstrate unnecessary hardship under RSA 674:33,1(b) (1996) and the standard set forth in Simplex Technologies v. Town of Newington, 145 N.H. 727, 731-32 (2001).
We would reach the unnecessary hardship issue because, as Simplex recognized, of all the conditions that must be met before a variance is granted, “the hardship requirement is the most difficult.” Id. at 730. This means that the decision to grant or deny a variance usually turns on the hardship condition, e.g., Matthew v. Smith, 707 S.W.2d 411, 416 (Mo. 1986) (recognizing that “[although all the requirements must be satisfied, it is generally held that unnecessary hardship is the principal basis on which a variance is granted” (quotation and brackets omitted)). Moreover, because Simplex recently changed the unnecessary hardship standard, we believe that analysis of the unnecessary hardship factor in this case will provide guidance to trial courts and zoning boards when reviewing requests for variances.
Simplex expressly liberalized the standard for proving unnecessary hardship to avoid the constitutional problems created by a standard that required a landowner to prove that, in the absence of a variance, the landowner cannot make any reasonable use of his or her land. Simplex Technologies, 145 N.H. at 731-32. We were concerned that strict *476adherence to the prior standard could be confiscatory and amount to a taking of the landowner’s property. Id. at 731.
Simplex, however, did not purport to establish a rule of reasonableness for granting variances. Simplex requires that a landowner prove: (1) a zoning restriction as applied to the property interferes with the landowner’s reasonable use of the property, considering the unique setting of the property in its environment; (2) no fair and substantial relationship exists between the general purposes of the zoning ordinance and the specific restriction on the property; and (3) the variance would not injure the public or private rights of others. Id. at 731-32. Even under the Simplex standard, merely demonstrating that a proposed use is a “reasonable use” is insufficient to override a zoning ordinance. Such a broad reading of Simplex would undermine the power of local communities to regulate land use. Variances are, and remain, the exception to otherwise valid land use regulations. See 3 A. H. RATHKOPF & D. A. RATHKOPF, Rathkopf’s The Law of Zoning and Planning § 58:1, at 58-8 (2003) (“[The variance] is a kind of ‘escape hatch’ or ‘safety valve’ of zoning administration.”).
In determining whether the landowner has proven unnecessary hardship, Simplex did not consider two factors recognized by many courts. One factor is the distinction between a use variance and an area variance. The second factor is the economic impact of the zoning ordinance on the property owner. We believe that both factors are useful in determining whether a zoning restriction interferes with a landowner’s reasonable use of property.
Many courts distinguish between a use variance and an area variance because of the differing impacts each type of variance has on the zoning scheme. See 3 RATHKOPF, supra § 58:4, at 58-15, 58-16 (noting that the following States recognize the distinction: Arizona, California, Indiana, Minnesota, Virginia, Colorado, Illinois, Maryland, Missouri, New Jersey, New York, Ohio, Pennsylvania and Washington). A use variance allows the landowner to “engage in a use of the land prohibited by the zoning ordinance.” Id. § 58:4, at 58-12; see, e.g., Simplex Technologies, 145 N.H. at 728 (applicant sought to use land for commercial development in area zoned industrial). An area variance, however, involves a use permitted by the zoning ordinance but “grants the landowner an exception from strict compliance with physical standards such as setbacks.” J. Cohen, A Constitutional Safety Valve: The Variance in Zoning and Land-Use Based Environmental Controls, 22 B.C. ENVTL. Aff. L. Rev. 307, 330-31 (1995); see, e.g., Ivancovich v. City of Tucson Board of Adjustment, 529 P.2d 242, 248 (Ariz. Ct. App. 1974) (noting that area variances “involve *477such matters as setback line, frontage requirements, height limitations, lot size restrictions, density regulations and yard requirements”). Because the fundamental premise of zoning laws is the segregation of land according to uses, use variances pose a greater threat to the integrity of a zoning scheme. See Cohen, supra at 331. In contrast, the area variance is “a relaxation of one or more incidental limitations to a permitted use and does not alter the character of the district as much as a use not permitted by the ordinance.” Matthew, 707 S.W.2d at 416. Accordingly, courts generally have been less likely to approve use variances than area variances. See Cohen, supra at 330-31.
We acknowledge that we previously stated, in dicta, that we would not distinguish between use and area variances because of the language of RSA 674:33, 1(b). Ouimette v. Somersworth, 119 N.H. 292, 295 (1979). We disagree, however, that the statutory language precludes the adoption of this distinction between types of variances. A number of courts in States with similar statutes have adopted the distinction. See, e.g., Matthew, 707 S.W.2d at 413 (‘When the distinction is not statutory, the courts have always distinguished use from area variances.” (Quotation omitted.)). Thus, we recognize the distinction between use and area variances and believe that the type of variance is an important factor in applying the Simplex standard.
The second factor that is useful in determining whether the zoning restriction interferes with the landowner’s reasonable use of property is the economic impact of the zoning ordinance. This factor is important because of the relationship between variances and the determination of whether land use controls amount to a taking for constitutional purposes. “[T]he variance was originally conceived as a means to ensure the constitutionality of zoning ordinances ... by building in a mechanism that would avoid imposing hardship on individual landowners.” Cohen, supra at 330. The United States Supreme Court has recognized economic impact considerations as critical in deciding whether land use controls amount to a taking for constitutional purposes. See, e.g., Penn Central Transp. Co. v. New York City, 438 U.S. 104, 124 (1978) (articulating factors that courts must consider including the economic impact of the action on the landowner and the effect of the action on the landowner’s reasonable investment-backed expectations); Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 1019 (1992) (finding a per se taking when no economically viable use remains in the property). Because the variance is designed to operate as zoning’s constitutional “safety valve,” the determination of when a reasonable use is restricted so as to create an *478unnecessary hardship should reflect the same factors as constitutional takings claims, including the economic impact factor.
Many States include economic impact as a factor in determining whether a landowner has established unnecessary hardship for a variance. See 7 P. Rohan, Zoning and Land Use Controls § 43.02[4], at 43-42 (2003). One of the first and most widely followed formulations for a variance included a requirement that the landowner show that the land in question cannot yield a reasonable return if used only for a purpose allowed by the zoning ordinance. See Otto v. Steinhilber, 24 N.E.2d 851 (N.Y. 1939). In addition, financial considerations, while not expressly mentioned in Simplex, have always been a part of variance determinations in New Hampshire. See, e.g., Carter v. Derry, 113 N.H. 1, 4 (1973) (considering evidence of original cost, current market value and decline in value).
In evaluating the economic impact factor with respect to area variances, zoning boards and courts will not grant a variance merely to avoid a negative financial impact on the landowner. See RATHKOPF, supra § 58:5, at 58-27, 58-28. Moreover, there “must be a showing of an adverse effect amounting to more than mere inconvenience.” Travers v. Zoning Bd. Of Review of Town of Bristol, 225 A.2d 222, 224 (R.I. 1967) (quotation omitted). At the same time, to obtain an area variance, the landowner need not show that without the variance the land will be rendered valueless or that the landowner will not get a reasonable return on the landowner’s investment. See Simplex Technologies, 145 N.H. at 730. In other words, the landowner need not show hardship amounting to confiscation. Cohen, supra at 334. Instead, in considering whether to grant an area variance, courts and zoning boards must balance the financial burden on the landowner, considering the relative expense of available alternatives, against the other factors enumerated here and in Simplex.
In addition to considering the type of variance and the economic impact, zoning boards and courts must consider whether the hardship arises from “the unique setting of the property in its environment.” Simplex Technologies, 145 N.H. at 732. This factor requires that the property be uniquely burdened as compared to other similarly situated property because
[e]very zoning ordinance imposes some degree of hardship on all property to which it applies, since the restrictions of the ordinance limit the uses to which the property may be put. This degree of hardship is implicit in zoning; the restrictions on each *479parcel of property are compensated for by similar restrictions on neighboring property.
RATHKOPF, supra § 58:5, at 58-18. “Such hardship, consistent with the hardship imposed on all other pieces of property in the district, is not a ground for a variance.” Id. Rather, “where a zoning restriction imposes a burden on a number of similarly situated landowners, the proper remedy is ... [an] amendment of the ordinance.” Cohen, supra at 337. Accordingly, the landowner must show that the hardship is a result of unique conditions of the property, and not the area in general. See, e.g., Rancourt v. City of Manchester, 149 N.H. 51, 54 (2003) (allowing the stabling of horses because the special conditions of the property including the country setting, unusually large lot size, and thick wooded buffer, made the property sufficiently unique, as opposed to other property in the zoning district at issue).
In this case, while the proposed shed to accommodate the new heating system by itself may seem reasonable, even under the Simplex standard, merely demonstrating that a proposed use is a “reasonable use” is insufficient to override a zoning ordinance. On the other hand, the mere fact that alternatives exist to accomplish the same goal without a variance does not necessarily mean that no hardship exists. Rather, several factors must be considered in determining whether a variance is warranted, including the type of variance requested, the economic impact of the variance and other available alternatives, and the existence of special conditions of the property creating the hardship.
Bacon failed to demonstrate unnecessary hardship. Bacon requested an area variance for a four by five-and-a-half foot shed attached to her home to house a boiler. An area variance was necessary because the shed would be located within the fifty-foot setback from the lake. While the request was only for an area variance, there was no evidence that alternative locations for the boiler that complied with the zoning ordinance posed a prohibitive cost. Rather, according to the contractor who installed the boiler, even though the shed location was the “most practical, safest, and most cost-efficient location to install the new heating system,” it would have been possible to safely install a boiler — albeit less efficiently — in other locations including inside the house, the garage and the attic. Thus, the reason for the variance was nothing more than convenience, and not because of any unnecessary hardship.
Moreover, Bacon failed to meet her burden of proof to demonstrate how her property is “unique” relative to the other lakeside homes in the same environment that are affected by the same zoning ordinance. Bacon’s *480proposed shed did not qualify for hardship status because her property was not unique in its environment. Rather, Bacon’s property, like most of the properties around the lake, contained a residence located within the fifty-foot setback as a pre-existing nonconforming use. Thus, all such properties around the lake were similarly burdened by the setback requirement.
While Bacon argues that her situation is “unique” because the shed “is inconspicuous from almost every vantage,” the “uniqueness” prong of Simplex refers to “special conditions” of the land itself, not of the proposed use. See Rancourt, 149 N.H. at 54. Because the variance involved only a mere convenience, other alternatives were available that did not pose a prohibitive cost and there was nothing unique about Bacon’s property to distinguish it from other lakeside homes that were affected by the same zoning ordinance, she did not meet the first prong of Simplex. Accordingly, in denying Bacon’s request for a variance, both the ZBA and superior court correctly interpreted Simplex and applied it to the facts of this case.